Exhibit 10.1





K12 Inc.


August 29, 2019


Re: Nathaniel A. Davis Compensation Terms


Dear Mr. Davis:


Reference is made to (i) that certain Second Amended and Restated Employment
Agreement (the “Agreement”), dated as of January 27, 2016, by and between you
and K12 Inc., a Delaware corporation (“K12”), which sets forth the terms and
conditions of your employment with K12, and (ii) that certain letter agreement
dated as of April 20, 2018 between you and K12 (the “First Amendment”), which
modified certain provisions of the Agreement. Capitalized terms not defined in
this letter shall have the meanings assigned to them in the Agreement.


This letter (the “Letter”) confirms the agreement between you and K12 regarding
the terms of your continued employment with K12:


1.
Effective as of July 1, 2019, your annual Base Salary is increased to $935,000.
Any portion of your Base Salary attributable to this increase that has not yet
been paid will be paid to you during the next payroll period occurring after the
date of this Letter.



2.
On August 15, 2019 you were granted a one-time award of performance-based
restricted K12 stock having a value equal to $10,000,000 (based on K12’s closing
stock price on the date of grant) (the “Stock Award”).  The Stock Award will
vest as follows, subject, except as provided in Section 3 below, to your
continued employment through vesting:



a.
One-third of the shares subject to the Stock Award (the “First Tranche”) will
vest on the two-year anniversary of the date of grant of the Stock Award if
K12’s Free Cash Flow for fiscal year 2020 equals or exceeds $60,000,000.



b.
One-third of the shares subject to the Stock Award (the “Second Tranche”) will
vest on the two-year anniversary of the date of grant of the Stock Award if
K12’s Free Cash Flow for fiscal year 2021 equals or exceeds $65,000,000.



c.
One-third of the shares subject to the Stock Award (the “Third Tranche”) will
vest on the three year anniversary of the date of grant of the Stock Award if
either (i) K12’s Free Cash Flow for fiscal year 2022 equals or exceeds
$70,000,000, or (ii) K12’s cumulative aggregate Free Cash Flow for fiscal years
2020, 2021 and 2022 equals or exceeds $195,000,000.



d.
If the First Tranche or Second Tranche shares do not vest pursuant to Section
2.a or 2.b above, as applicable, and K12’s cumulative aggregate Free Cash Flow
for fiscal years 2020, 2021 and 2022 equals or exceeds $195,000,000, then such
shares will vest on the three-year anniversary of the date of grant of the Stock
Award.

1

--------------------------------------------------------------------------------

e.
Any portion of the Stock Award that does not vest pursuant to Sections 2.a, 2.b,
2.c or 2.d above will be forfeited automatically following the three-year
anniversary of the date of grant of the Stock Award.



3.
In the event you cease employment as K12’s Chief Executive Officer, but continue
service with K12 as a member of its Board of Directors, the Stock Award will,
for so long as you continue to serve as a member of the Board of Directors,
remain eligible to vest in accordance with Sections 2.a, 2.b, 2.c and 2.d above,
subject to attainment of the Free Cash Flow targets set forth therein.



4.
For purposes of the Stock Award, “Free Cash Flow” means K12’s cash flow from
operations, minus capital expenditures, as reported to and accepted  by K12’s
Board of Directors or its Compensation Committee.



5.
The Stock Award will be granted pursuant to K12’s standard form of restricted
stock award agreement, provided that the terms of this letter shall control over
any conflicting term therein.



6.
The Term of the Agreement is extended to September 30, 2022.  From and after the
date of this Letter, the provisions of Section 1 and Section 7 of the First
Amendment shall no longer have any effect, such that your rights in the event
you are discharged by K12 without Cause or you resign for Good Reason in either
case prior to the expiration of the Term (as extended hereby) shall be as set
forth in Sections 4.5 of the Agreement.



7.
If prior to the expiration of the Term of the Agreement (as extended hereby),
you cease to serve as the Chief Executive Officer of the Company but continue in
service with K12 as its Executive Chairman, you and the Board will negotiate in
good faith revised compensation terms, including a reduced Base Salary.



8.
Notwithstanding any provision of the Agreement to the contrary, in the event you
are discharged by K12 without Cause or you resign for Good Reason or in the
event K12 elects not to renew the Agreement upon expiration of the Term, the
special vesting provisions under Section 3.7(d) of the Agreement shall not
apply, provided, however, that (i) all of your outstanding equity incentive
awards in K12 will continue to vest for so long as you continue to serve as a
member of the Board, and (ii) if, upon such a termination of employment or at
any time thereafter, you are asked to leave the Board and you execute within 30
days following your departure from the Board, and do not revoke, a Release, then
(A) all of your outstanding equity incentive awards in K12 shall immediately and
automatically vest, provided that, unless a provision more favorable to you is
included in an applicable award agreement, any such awards that are subject to
performance-based vesting conditions shall only be payable subject to attainment
of the performance measures for the applicable performance period as provided
under the terms of the applicable award agreement, and (B) your vested options
will remain exercisable for 365 days following your departure from the Board
(subject to the regular expiration date(s) of the options and the EIA Plan).

2

--------------------------------------------------------------------------------

9.
K12 will reimburse you for your documented legal expenses incurred in calendar
year 2019 in connection with entering into this letter, up to a maximum of
$10,000.

 
Except as expressly modified by this Letter, the Agreement (as modified by the
First Amendment) and the First Amendment shall remain unchanged and shall
continue in full force and effect according to their terms. This Letter,
together with the Agreement and the First Amendment (to the extent not amended
by this Letter), constitutes the entire agreement between you and K12, and
expressly supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein.
 
Thank you for your continued service to K12.


 
Sincerely,
 
 
 
 
 
/s/ Robert E. Knowling, Jr.

 
Name: Robert E. Knowling, Jr.
 
Title: Chairman of the Compensation Committee of the Board of Directors of K12
Inc.




Agreed and Accepted:
 
 
 
 
 
/s/ Nathaniel A. Davis
 
Nathaniel A. Davis
 


3